DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The examiner acknowledges the amendments filed 5/17/22 have overcome the rejections and/or objections set forth in the office action mailed 2/18/22. The following is an examiner’s statement of reasons for allowance: 

As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious “determining, for each pixel, a corresponding subset of values comprised in said data set, wherein a number of values comprised in said corresponding subset corresponds to a product of said first resolution value and said second dimension value”, in combination with the rest of the limitations of claim 1.

As to claim 20, the prior art of record, taken alone or in combination, fails to disclose or render obvious “after the calculating step, at least one of displaying, by a display, and storing, by a storage medium, said image, wherein a value of each pixel of the image is at least one of displayed and stored as at least one of a gray level and in a color-coded way”, in combination with the rest of the limitations of claim 20.

As to claim 21, the prior art of record, taken alone or in combination, fails to disclose or render obvious “
wherein said data set represents a frequency spectrum of a radiofrequency signal, wherein the first dimension represents a time-dependency of said frequency spectrum, wherein the second dimension represents the frequency-dependency of said frequency spectrum”, in combination with the rest of the limitations of claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877